       Case 3:20-cv-00495-SDD-RLB           Document 108    05/03/21 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF LOUISIANA


JENNIFER HARDING; JASMINE POGUE;
LOUISIANA STATE CONFERENCE OF THE
NAACP; and POWER COALITION FOR EQUITY
AND JUSTICE,                                           Case. No. 3:20-cv-00495-SDD-RLB

                    Plaintiffs,

  v.

JOHN BEL EDWARDS, in his official capacity as
Governor of Louisiana; KYLE ARDOIN, in his official
capacity as Secretary of State of Louisiana,

                    Defendants,
and

THE STATE of LOUISIANA

                    Defendant-Intervenor.

                      MOTION FOR VOLUNTARY DISMISSAL


                                                NAACP LEGAL DEFENSE &
                                                EDUCATIONAL FUND, INC.
                                                40 Rector Street, 5th Floor
                                                New York, NY 10006
                                                Tel.: (212) 965-2200
                                                700 14th Street, NW, Suite 600
                                                Washington, D.C. 20005
                                                Tel.: (202) 682-1300

                                                COVINGTON & BURLING LLP
                                                Salesforce Tower, 415 Mission Street, Suite
                                                5400
                                                San Francisco, CA 94105-2533
                                                Tel: (415) 591-7098

                                                Attorneys for Plaintiffs
        Case 3:20-cv-00495-SDD-RLB           Document 108       05/03/21 Page 2 of 4



       NOW INTO COURT, through undersigned counsel comes Plaintiffs Jennifer Harding,

Jasmine Pogue, Power Coalition for Equity and Justice (“PCEJ”), and Louisiana State Conference

of the NAACP (“Louisiana NAACP”) (collectively “Plaintiffs”) who respectfully submit this

Motion for Voluntary Dismissal pursuant to Rule 41(a) of the Federal Rules of Civil Procedure.

As set forth more fully in Plaintiffs’ attached Memorandum. Plaintiffs seek a Court Order

dismissing this action without prejudice.

       Through counsel, Defendant Governor John Bel Edwards has indicated that he does not

oppose this motion. Counsel for Defendant-Intervenor, the State of Louisiana, and Defendant

Secretary of State Kyle Ardoin indicated that they oppose this motion.




                                               2
      Case 3:20-cv-00495-SDD-RLB   Document 108     05/03/21 Page 3 of 4



DATED this 3rd day of May 2021.         Respectfully submitted,

 Robert D. Fram*                         /s/ Ronald L. Wilson             Ronald
 Morgan Lewis*                          L. Wilson, (LSBN 13575) 701 Poydras Street,
 Joshua González*                       Suite 4100
 Covington & Burling LLP                New Orleans, LA 70139 Tel.:
 One Front Street                       (504) 525-4361
 San Francisco, CA 94111-5356           cabral2@aol.com
 Tel: (415) 591-6000
 rfram@cov.com                          John Z. Morris* Victoria
 melewis@cov.com                        Wenger*
 jgonzalez@cov.com                      NAACP Legal Defense &
                                           Educational Fund, Inc.
 John Fraser*                           40 Rector Street, 5th Floor New
 Covington & Burling LLP                York, NY 10006 Tel.: (212) 965-
 The New York Times Building            2200
 620 Eighth Avenue                      zmorris@naacpldf.org
 New York, NY 10018-1405                vwenger@naacpldf.org
 Tel: (212) 841-1000
 jfraser@cov.com                        Catherine Meza*
                                        NAACP Legal Defense &
 Frederic M. Levy*                        Educational Fund, Inc.
 Scott Garfing*                         700 14th Street, NW, Suite 600
 Covington & Burling LLP                Washington, D.C. 20005
 One City Center                        Tel.: (202) 682-1300
 850 Tenth Street, NW                   cmeza@naacpldf.org
 Washington, D.C. 20001
 Tel: (202) 662-5154                    *Pro Hac Vice
 flevy@cov.com
 sgarfing@cov.com                       Attorneys for Plaintiffs




                                    3
       Case 3:20-cv-00495-SDD-RLB           Document 108   05/03/21 Page 4 of 4




                        UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF LOUISIANA


JENNIFER HARDING; JASMINE POGUE;
LOUISIANA STATE CONFERENCE OF THE
NAACP; and POWER COALITION FOR EQUITY
AND JUSTICE,                                           Case. No. 3:20-cv-00495-SDD-RLB

                    Plaintiffs,

  v.

JOHN BEL EDWARDS, in his official capacity as
Governor of Louisiana; KYLE ARDOIN, in his official
capacity as Secretary of State of Louisiana,

                    Defendants,
and

THE STATE of LOUISIANA

                    Defendant-Intervenor.

                                  [PROPOSED] ORDER


Upon consideration of Plaintiffs’ Motion for Voluntary Dismissal, IT IS HEREBY ORDERED
that the Motion is GRANTED and the case is dismissed without prejudice. This ____ day of
September, 2020.




                                                      _______________________________
                                                       Judge Shelly D. Dick
                                                       United States District Court Judge




                                             1
